IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-21040
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS CAMPOS-ROLON, also known as Carlos Campos,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-661-3
                      --------------------
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Carlos Campos-Rolon (Campos) appeals his sentence following

his guilty-plea conviction for aiding and abetting the

transporting and moving of illegal aliens within the United

States, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and 18

U.S.C. § 2.    Campos argues that the district court erred in

denying him a three-level reduction pursuant to U.S.S.G.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21040
                                -2-

§ 2L1.1(b)(1) because the Government failed to prove that he

personally profited from his involvement in the offense.

     Campos’ argument that he is entitled to a U.S.S.G.

§ 2L1.1(b)(1) reduction appears to be based on a prior version of

that guideline.   See United States v. Krcic, 186 F.3d 178, 181-82

& n.4 (2nd Cir. 1999)(interpreting 1996 version of U.S.S.G.

§ 2L1.1(b)(1) which provided for a reduction “[i]f the defendant

committed the offense other than for profit”).   In 1997, the

language was changed to provide that the reduction applied if

“the offense was committed other than for profit.”    U.S.S.G.,

App. C, amend. 561 (emphasis added).

     The information contained in the presentence report clearly

demonstrated that Campos aided and abetted co-defendant, Enrique

Garces-Carmona, in a profit-making alien-smuggling operation and

that Campos jointly undertook that operation.    See U.S.S.G.

§§ 1B1.1, comment. (n.1) (defining “offense”); 1B1.3 (defining

“relevant conduct”).   Campos has failed to show that the district

court’s finding that the offense was profit motivated was clearly

erroneous and has failed to satisfy his burden of proving his

entitlement to a U.S.S.G. § 2L1.1(b)(1) reduction.    United States

v. Cuellar-Flores, 891 F.2d 92, 93 (5th Cir. 1989).    Accordingly,

the district court’s judgment is AFFIRMED.